Callahan, J.
The principal issue in this appeal is the constitutionality of the Connecticut excise tax on cigarettes purchased by state correctional institutions. The plaintiff, an inmate at the Connecticut correctional institution at Somers, brought an action against the defendants, James F. Meehan, commissioner of revenue services, and Larry R. Meachum, commissioner of correction (hereinafter correction), pursuant to 42 U.S.C. § 19831 *530and General Statutes §§ 52-1 2 and 52-29,3 challenging the constitutionality of General Statutes § 12-297 as amended by No. 89-16, § 28, of the 1989 Public Acts. The plaintiff sought a declaratory judgment that the statute is unconstitutional, an injunction prohibiting the defendants from enforcing and collecting taxes pursuant to the statute, and an award of costs and attorney’s fees. The plaintiff appealed to the Appellate Court from a judgment of the trial court granting the defendants’ motion for summary judgment. We transferred the appeal to this court pursuant to Practice Book § 4023 and General Statutes § 51-199 (c). We affirm the judgment of the trial court.
Prior to 1989, General Statutes § 12-2974 provided that cigarettes sold to all state institutions for distri*531bution to patients and inmates housed in those facilities were exempt from the excise tax imposed by General Statutes § 12-296.5 As a result of the amendment to § 12-297 by § 28 of Public Act 89-16, effective April 1, 1989, the exemption no longer applies to cigarettes sold to “correctional institutions.”6 Prior to April 1, 1989, the price of cigarettes purchased by inmates housed at the state’s correctional institutions was approximately eighty-five cents per pack for brand name cigarettes and sixty cents per pack for generic cigarettes. As a result of the amendment to the statute, on or about April 1, 1989, the price of cigarettes sold to inmates at correctional institutions rose to approximately $1.50 per pack for brand name cigarettes and $1.10 per pack for generic cigarettes. At that same time, the price of cigarettes at other state institutions ranged from $1.80 per pack for name brands and $1.45 per pack for generic cigarettes at the Veterans Home and Hospital, to $1.25 per pack for brand name cigarettes and $1 per pack for generic cigarettes at Whiting Forensic Institute.7
*532For the period of April 1,1989, through December 31, 1989, the department of revenue services collected approximately $390,352 in taxes from correctional institution inmates pursuant to § 12-297 as amended. From December 1, 1990, to March 31, 1991, 519,000 packs of cigarettes were purchased by correction inmates.* **8 It was estimated, at the time this action was filed, that correction’s annual sales of cigarettes for 1991 would be 1,550,000 packs, which would result in net cigarette tax revenues of $613,800. The plaintiff is serving a sentence of eighty-five years and ninety days, for convictions of murder, arson and larceny. He works in a special “Private Sector Prison Industries Program,” established pursuant to General Statutes § 18-90b,9 that produces baseball caps for a Maryland *533company. In March, 1991, he earned $639 gross income and $430 net income for the month.10 He used this money to purchase cigarettes, envelopes, personal hygiene products, food items, and to pay for child support. He smokes approximately two packs of cigarettes per day, and purchases his cigarettes through the prison commissary.
In his complaint, the plaintiff attacked the constitutionality of § 12-297 on two grounds. He claimed that it impermissibly: (1) requires the plaintiff, but not others similarly situated, to pay a tax on cigarettes in violation of the equal protection clauses of the United States and Connecticut constitutions; and (2) impinges upon his right or privilege to possess or purchase cigarettes while housed in a correctional institution, thereby violating the due process clauses of the United States and Connecticut constitutions. He pursues these same two claims in this appeal. We find both claims unpersuasive and affirm the judgment of the trial court.
I
The plaintiff first claims that the trial court improperly granted the defendants’ motion for summary judgment because § 12-297 as amended violates the equal protection clause of the fourteenth amendment to the *534federal constitution11 and article first, § 20, of the Connecticut constitution.12 Specifically, the plaintiff argues that the statute unreasonably and arbitrarily distinguishes between inmates who reside in state correctional institutions, to whom the cigarette tax applies, and other similarly situated individuals, who reside in other state institutions and who are exempt from the tax. We do not agree.
In the trial court, the plaintiff and the defendants both filed motions for summary judgment with supporting statements of undisputed facts and affidavits. The court concluded that there was no genuine issue of material fact and that the undisputed facts belied the plaintiff’s contention that § 12- 297 is unconstitutional. Concerning the plaintiff’s equal protection challenge, the trial court found that there existed several rational bases justifying the legislature’s repeal of the cigarette tax exemption as it applies to correction facilities.
Practice Book § 384 provides that summary judgment “shall be rendered forthwith if the pleadings, affidavits and any other proof submitted show that there is no genuine issue as to any material fact and that the moving party is entitled to judgment as a matter of *535law.” See Connecticut Bank & Trust Co. v. Carriage Lane Associates, 219 Conn. 772, 780-81, 595 A.2d 334 (1991).
In reviewing the plaintiffs claim that the trial court improperly granted the defendants’ motion for summary judgment, we recognize that “[i]n deciding a motion for summary judgment, the trial court must view the evidence in the light most favorable to the non-moving party. . . .” (Citations omitted; internal quotation marks omitted.) Id., 781. We also recognize, however, that the trial court ruled on the defendants’ motion for summary judgment in light of the evidentiary presumption that “[a] party challenging the constitutionality of a statute must prove its unconstitutionality beyond a reasonable doubt.” Perry v. Perry, 222 Conn. 799, 810, 611 A.2d 400 (1992); Connecticut Building Wrecking Co. v. Carothers, 218 Conn. 580, 590, 590 A.2d 447 (1991); Bartholomew v. Schweizer, 217 Conn. 671, 675, 587 A.2d 1014 (1991); see Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 254, 106 S. Ct. 2505, 91L. Ed. 2d 202 (1986) (“in ruling on a motion for summary judgment, the judge must view the evidence presented through the prism of the substantive evidentiary burden”).
Because the plaintiff advances an equal protection claim, we must also ascertain whether the rational basis test or the more stringent strict scrutiny test need be used to assess the constitutionality of § 12-297. In the context of an equal protection challenge to social and economic legislation that does not infringe upon a fundamental right or affect a suspect group, the classification drawn by the statute will not violate the equal protection clause if it is rationally related to a legitimate public interest. Nordlinger v. Hahn, 505 U.S. , 112 S. Ct. 2326, 2331, 120 L. Ed. 2d 1 (1992); Cleburne v. Cleburne Living Center, Inc., 473 U.S. 432, 439-41, 105 S. Ct. 3249, 87 L. Ed. 2d 313 (1985). The parties *536agree that Public Act 89-16, § 28, by repealing the exemption to the cigarette excise tax for correctional institutions, is social and economic legislation that does not infringe upon a fundamental right or affect a suspect group. Thus they agree that the rational basis test applies.
The United States Supreme Court has recently summarized the rational basis test as applied to social and economic legislation that does not infringe upon a fundamental right or affect a suspect group. Nordlinger v. Hahn, supra, 2332. “In general, the Equal Protection Clause is satisfied so long as there is a plausible policy reason for the classification, see United States Railroad Retirement Board v. Fritz, 449 U.S. 166, 174, 179 [101S. Ct. 453, 66 L. Ed. 2d 368 (1980), reh. denied, 450 U.S. 960, 101 S. Ct. 1421, 67 L. Ed. 2d 385 (1981)],' the legislative facts on which the classification is apparently based rationally may have been considered to be true by the government decisionmaker, see Minnesota v. Clover Leaf Creamery Co., 449 U.S. 456, 464 [101 S. Ct. 715, 66 L. Ed. 2d 659, reh. denied, 450 U.S. 1027, 101 S. Ct. 1735, 68 L. Ed. 2d 222] (1981), and the relationship of the classification to its goal is not so attenuated as to render the distinction arbitrary or irrational, see Cleburne v. Cleburne Living Center, Inc., [supra, 446].” Nordlinger v. Hahn, supra.
Moreover, § 12-297 is a tax statute. In the context of tax legislation, a party challenging a statute on equal protection grounds has an even greater burden than equal protection challenges to other social and economic statutes that do not infringe upon a fundamental right or affect a suspect group. “In tax matters, more so than in other fields, legislatures possess considerable liberty in classification.” Gallacher v. Commissioner of Revenue Services, 221 Conn. 166, 181, 602 A.2d 996 (1992); see also Nordlinger v. Hahn, supra, 2326 (upholding California’s property tax scheme under Proposition 13 *537against equal protection challenge); Regan v. Taxation with Representation of Washington, 461 U.S. 540, 547, 103 S. Ct. 1997, 76 L. Ed. 2d 129 (1983) (denial of tax exemption to nonprofit lobbying organizations, but with an exception for veterans groups, does not violate equal protection).
Therefore, “the presumption of constitutionality can be overcome only by the most explicit demonstration that the classification is a hostile and oppressive discrimination against particular persons and classes. The burden is on the one attacking the legislative arrangement to negative every conceivable basis which might support it.” (Emphasis added; internal quotation marks omitted.) Miller v. Heffernan, 173 Conn. 506, 509-10, 378 A.2d 572 (1977), appeal dismissed, 434 U.S. 1057, 98 S. Ct. 1226, 55 L. Ed. 2d 758 (1978).
Although inmates have rights to equal protection of the law that survive imprisonment; Lee v. Washington, 390 U.S. 333, 88 S. Ct. 994, 19 L. Ed. 2d 1212 (1968); the trial court could reasonably have found that § 12-297 as amended does not violate the plaintiffs rights to equal protection because the legislature, in enacting the amendment, had a rational basis to justify differential treatment of inmates of state correctional institutions, and inmates and patients residing in other state institutions. The rational basis justifying the statute lies in the distinction that inmates housed in state correctional institutions are more able to pay the cigarette tax than those who are housed in the state’s other institutions.
On the basis of the following facts, the trial court concluded that the legislature could reasonably have believed that inmates of correction facilities have greater financial ability than inmates and patients residing in other state institutions, and that this greater financial ability is rationally related to the payment of *538the cigarette tax. Inmates of the correction facilities are in prison because they have been convicted of crimes or have been charged with a crime and are awaiting trial. Patients or inmates of the other state institutions, however, reside in those institutions because they are mentally or physically disabled and are either unable to take care of themselves or in need of treatment. Generally, inmates and patients in other state institutions must pay for more of their own living expenses than inmates in state correctional institutions.13 Moreover, because the high volume of cigarette sales at correction facilities makes it possible for those facilities to buy directly from manufacturers rather than from retailers, inmates in state correctional facilities generally pay less for cigarettes than the patients or inmates in all other state institutions, with the exception of Whiting Forensic Institute.14 Finally, the legislature could reasonably have determined that inmates in correction facilities are capable of working and that attempts are made to find a job for any inmate who has an interest in doing so.15
Consequently, because inmates in state correctional institutions have a greater opportunity to work and have the capacity to earn more income than patients or inmates in other state institutions, the two groups *539are not similarly situated. The legislature, therefore, had a rational basis to enact legislation imposing a tax on cigarettes purchased by inmates at the correctional facilities without requiring the same tax to be paid by patients and residents in other state institutions.
The plaintiff contends that the statute violates the equal protection clause because a discussion concerning a rational basis differentiating the financial ability between the two groups cannot be found in the legislative history of the 1989 amendment to § 12-297. In making this claim, the plaintiff misconceives the appropriate standard for reviewing an equal protection challenge to legislation that does not infringe on a fundamental right or affect a suspect class. Nordlinger v. Hahn, supra, 2334. “[T]he Equal Protection Clause does not demand for purposes of rational-basis review that a legislature or governing decisionmaker actually articulate at any time the purpose or rationale supporting its classification.” Id. This court’s review requires only that the differing financial ability between the two groups “may conceivably or may reasonably have been the purpose or policy of the relevant decisionmaker.”16 *540Id. “The legislature, cognizant of the constitutional guarantees of equal protection, must be deemed to have sought to attain a rational and sensible result that avoids placing a statute in constitutional jeopardy.” (Internal quotation marks omitted.) Murray v. Lopes, 205 Conn. 27, 36, 529 A.2d 1302 (1987).
The plaintiff also argues that § 12-297 is unconstitutional on equal protection grounds because it impermissibly discriminates among members within the class it establishes. According to the plaintiff, the statute, as applied, treats inmates of state correctional institutions differently by taxing cigarettes sold to those inmates but not taxing those sold to convicted inmates placed for treatment in state hospitals. The plaintiff maintains that because inmates who need treatment and who reside in facilities such as Whiting Forensic Institute are exempt from the cigarette tax during their stay, while inmates of correctional institutions are not, § 12-297 irrationally and arbitrarily creates a class within a class.17
We are not persuaded by the plaintiffs claim that the differential treatment of subclasses within the class of “inmates” is not rationally related to the legitimate governmental interest of providing relief to those who are unable to pay while requiring those who are able to pay, to bear the burden of a cigarette tax. A classification drawn in a tax statute “ ‘is not offensive merely because it is not made with mathematical nicety.’ ” Miller v. Heffernan, supra, 512. The vast majority of correction inmates reside in correction facil*541ities. Because those inmates who are transferred from correction facilities to other state institutions may not have to pay the cigarette tax during the period of their transfer does not mean that the constitutionality of § 12-297 is undermined. Even if some inmates in correction facilities may be temporarily transferred to other state institutions, the legislature may reasonably have deduced that the transferred inmates were then similarly situated to those housed in facilities where the tax was an unacceptable burden and were no longer similarly situated to inmates housed in correction facilities. For example, both correction inmates temporarily transferred to department of mental health facilities and patients who are regularly housed there are likely to be in need of psychiatric treatment. Both inmates and patients in such facilities are, therefore, less likely to be able to work and earn wages than inmates of correction facilities. Thus, the fact that § 12-297 as amended applies to inmates of correction facilities, but not to inmates transferred to other state facilities, does not render it unconstitutional.
The plaintiff relies on State v. Reed, 192 Conn. 520, 473 A.2d 775 (1984), to argue that the classification in § 12-297 between inmates housed in state correctional institutions and inmates and patients housed in other state facilities cannot withstand constitutional scrutiny if the differential treatment is justified merely on financial grounds. In Reed, we addressed the issue of whether it was permissible under General Statutes (Rev. to 1983) §§ 17-31718 and 53a-47 (h)19 to require *542those confined in a state mental hospital after an acquittal by reason of mental disease or defect to pay hospital expenses while not requiring convicted prisoners to pay such expenses. Id., 525-26. The court in Reed noted that the comparative financial ability of such insanity acquittees and inmates temporarily removed from correction facilities for treatment was not sufficient to justify differential treatment concerning payment of hospital expenses. Id., 529.
Our decision in Reed differs from this case in three respects. First, Reed did not address tax legislation. Thus, the legislation challenged in Reed, §§ 17-317 and 53a-47 (h), was not afforded the “especially broad latitude” which, consistent with state and federal law, applies to tax legislation. Regan v. Taxation with Representation of Washington, supra. Second, this case concerns the cigarette tax exemption and not payment of necessary medical expenses. The legislature, in amending § 12-297, could reasonably have determined that payment of a cigarette tax but not the payment of medical expenses was justified by the difference in financial ability between inmates of correction institutions and patients and inmates in other state institutions. Finally, this case involves comparisons between different groups than those in Reed. In that case, comparisons were made between acquittees and convicted inmates both housed in the same medical facilities. In this case, the comparison is between inmates of state correctional facilities and inmates and patients in the other institutions. Therefore, the legislature could reasonably have assumed that inmates housed in correction facilities, unlike all other inmates and patients housed in other state institutions, possess the ability to work, and consequently, are more financially able *543to pay the cigarette tax. Consequently, Reed does not control this case.
In summary, we agree with the trial court that, even viewed in the light most favorable to the plaintiff, he has failed to satisfy his burden of demonstrating, beyond a reasonable doubt, that there is no rational basis on which to support the classifications drawn in § 12-297 as amended. The statute therefore does not violate his constitutional right to equal protection.
II
The plaintiff next claims that the trial court improperly granted the defendants’ motion for summary judgment because § 12-297 violates both his substantive and procedural rights to due process under the state and federal constitutions.20 We address the plaintiff’s substantive and procedural due process claims separately.
A
The plaintiff argues that § 12-297 violates his right to substantive due process under the fourteenth amendment to the federal constitution.21 Specifically, the plaintiff claims that the repeal of the exemption from the cigarette tax for state correctional institutions, having caused a substantial increase in the cost of cigarettes sold in those institutions, deprived him of his right to possess and buy cigarettes and effectively amounts to a potential confiscation of property. We are not persuaded.
We reiterate that the party challenging the constitutionality of a statute bears the burden of proving that *544the statute is unconstitutional beyond a reasonable doubt. Perry v. Perry, supra. Moreover, “[ejxcept in unusual circumstances, the due process clause does not limit the taxing power of the legislature. . . . [T]hat clause is applicable to a taxing statute . . . only if the act be so arbitrary as to compel the conclusion that it does not involve an exertion of the taxing power, but constitutes, in substance and effect, the direct exertion of a different and forbidden power, as, for example, the confiscation of property.” (Internal quotation marks omitted.) Miller v. Heffernan, supra, 516-17. In determining whether a tax constitutes “the direct exertion of a different and forbidden power,” we must first inquire whether the tax entails a “flagrant and palpable inequality between the burden imposed and the benefit received.” (Internal quotation marks omitted.) Id., 517.
Contrary to the plaintiff’s contention, the burden imposed by § 12-297 does not far outstrip the benefit received by the state. Because of the high volume of cigarette sales at state correctional institutions, the revenues derived from the tax will be substantial, and will aid in funding state substance abuse programs, one of the purposes articulated by the legislature in repealing the exemption to the cigarette tax. See Remarks of Representative Lenny T. Winkler, 32 H.R. Proc., Pt. 6,1989 Sess., pp. 1891-92. Furthermore, the excise tax now made applicable to inmates housed in correction facilities also has the potential to enhance public health by adding an economic incentive to reducing their consumption of tobacco. The burden imposed, therefore, is not disproportionate to the benefit derived by the state and its taxpayers.22
*545Moreover, we fail to see how the repeal of the cigarette tax exemption results in the confiscation of any property interest in which the plaintiff has due process rights. Although the legislative history concerning the repeal of the exemption may suggest that the legislature in 1989 regarded the exemption applicable to state correctional institutions with some distaste, as a “gross error” in dire need of correction,23 this view does not amount to the exertion of a “forbidden power” to accomplish an illegitimate result, especially given the circumstances at the time the statute was amended. Prior to the amendment of § 12-297, inmates housed in correction institutions were paying far less for cigarettes than the public or the inmates, patients or residents in any other state facilities.24 The amendment served to rectify a situation that the legislature viewed as an apparent oversight and an inequity in the original enactment of § 12-297. As a consequence of the amendment, the plaintiff must now pay only the same tax on cigarettes that the general public pays.25
This additional burden on inmates, however, does not result in the potential confiscation of the plaintiffs property. Through the Private Sector Prison Industries Program, the plaintiff earned enough monthly income to purchase an ample supply of cigarettes. The fact that he has other expenses does not prevent him from using his income to purchase and possess cigarettes through the prison commissary. We therefore fail to see how *546the increase in the cost of cigarettes resulting from the repeal of the exemption previously enjoyed by inmates is a confiscation of property or an unjustified assertion of the state’s taxing power. We conclude that the plaintiff’s substantive due process argument cannot prevail.
B
The plaintiff finally claims that § 12-297 violates his right to procedural due process. He argues that the rules and practices of correction have created a constitutionally protected property interest to buy and possess cigarettes and that the repeal of the cigarette tax exemption, resulting in higher cigarette prices, has deprived him of that interest and has consequently violated his right to due process of the law.
“In order to prevail on his due process claim, the plaintiff must prove that: (1) he has been deprived of a property interest cognizable under the due process clause; and (2) the deprivation of the property interest has occurred without due process of law.” Tedesco v. Stamford, 222 Conn. 233, 241, 610 A.2d 574 (1992). In the context of the applicable rules in a correctional facility, procedural due process is only required to be afforded when a life, liberty or property interest is at stake. Kentucky Department of Correction v. Thompson, 490 U.S. 454, 460, 109 S. Ct. 1904, 104 L. Ed. 2d 506 (1989); see also Asherman v. Meachum, 213 Conn. 38, 50, 566 A.2d 663 (1989). The plaintiff asserts that because correction has historically kept wages roughly commensurate with the cost of cigarettes, and because it has allowed the plaintiff to purchase and possess up to six cartons of cigarettes, he has a constitutionally protected property interest, created by state action, to continue to do so. He argues further that even though this asserted right may seem insignificant, it nonetheless is a constitutionally protected property *547interest to the extent that it has been created by the ingrained practices of correction.
We agree with the plaintiff that it is improper to measure the significance of any constitutionally protected interest by comparing the interest asserted with other interests already deemed worthy of protection. Kentucky Department of Correction v. Thompson, supra, 461. Neither correction rules nor practices, however, guarantee the price of cigarettes, nor do they create a property right in the plaintiff to purchase and possess inexpensive cigarettes. The plaintiff, moreover, cannot complain that he has been deprived of any state created right to purchase and possess cigarettes because he has failed to demonstrate that the wages that he earns through the Private Sector Prison Industries Program are insufficient to enable him to purchase enough cigarettes at the current price to maintain his smoking habit. Further, § 12-297 has no effect on correction rules enabling the plaintiff to possess up to six cartons of cigarettes. Because the plaintiff has failed to prove the deprivation of a property interest, his claim that the repeal of the exemption to the cigarette tax previously extended to correctional institutions violates his right to procedural due process and fails to afford him procedural safeguards is without merit.
The judgment is affirmed.
In this opinion Borden, Norcott and Santaniello, Js., concurred.

 “[42 U.S.C.] Sec. 1983. CIVIL ACTION for deprivation of rights
“Every person who, under color of any statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia, subjects, or causes to be subjected, any citizen of the United States or other *530person within the jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured by the Constitution and laws, shall be liable to the party injured in an action at law, suit in equity, or other proper proceeding for redress. For the purposes of this section, any Act of Congress applicable exclusively to the District of Columbia shall be considered to be a statute of the District of Columbia.”


 “[General Statutes] Sec. 52-1. administration of legal and equitable rights. The superior court may administer legal and equitable rights and apply legal and equitable remedies in favor of either party in one and the same civil action so that legal and equitable rights of the parties may be enforced and protected in one action. Whenever there is any variance between the rules of equity and the rules of the common law in reference to the same matter, the rules of equity shall prevail.”


 “[General Statutes] Sec. 52-29. superior court may declare rights and legal RELATIONS, (a) The superior court in any action or proceeding may declare rights and other legal relations on request for such a declaration, whether or not further relief is or could be claimed. The declaration shall have the force of a final judgment.
“(b) The judges of the superior court may make such orders and rules as they may deem necessary or advisable to carry into effect the provisions of this section.”


 General Statutes § 12-297 was originally enacted in 1949; Public Acts 1949, No. 1171; and provided: “The tax imposed under the provisions of section 1979 of the General Statutes (1949 Rev.) shall not apply to cigarettes sold to state institutions for distribution to patients or inmates, or to cigarettes purchased with revolving funds under the jurisdiction of a state institution, when the cigarettes purchased are to be consumed by patients or inmates confined at the institutions.”


 General Statutes (Rev. to 1991) § 12-296 provided: “imposition of tax. A tax is imposed on all cigarettes held in this state by any person for sale, said tax to be at the rate of twenty mills for each cigarette and the payment thereof shall be for the account of the purchaser or consumer of such cigarettes and shall be evidenced by the affixing of stamps to the packages containing the cigarettes as provided in this chapter.”


 “[General Statutes] Sec. 12-297. exemption from tax for cigarettes SOLD TO CERTAIN STATE INSTITUTIONS FOR PATIENTS OR INMATES. The tax imposed under the provisions of section 12-296 shall not apply to cigarettes sold to any state institution other than a correctional institution for distribution to patients or inmates, or to cigarettes purchased with revolving funds under the jurisdiction of any state institution other than a correctional institution, when the cigarettes purchased are to be consumed by patients or inmates confined at such institution.”


 At the Veterans Home and Hospital, Norwich Hospital, and Connecticut Valley Hospital, all cigarettes are sold in vending machines supplied by an outside vendor. The cigarettes sold at the Veterans Home and Hospital are not exempt from the state sales tax, but are exempt from the cigarette tax. The cigarettes sold at Norwich Hospital and Connecticut Valley Hospital are exempt from neither tax, and the prices that are charged to the patients *532are the same as those charged to the general public. At Fairfield Hills Hospital, there is a commissary where cigarettes are sold on which no sales tax but a cigarette tax is charged.


 The volume of cigarettes purchased at the Veterans Home and Hospital and the Whiting Forensic Institute were 60,450 packs and 8620 packs respectively.


 “[General Statutes] Sec. 18-90b. pilot program for inmate labor in private INDUSTRY, (a) The commissioner of correction is authorized to establish a pilot program involving the use of inmate labor in private industry.
“(b) The commissioner may enter into such contracts as may be necessary to fully implement the pilot program. Such contractual agreements may include rental or lease agreements for state buildings or portions thereof on the grounds of any institution or facility of the department of correction and for any real property needed for reasonable access to and egress from any such building for the purpose of establishing and operating a factory for the manufacturing and processing of goods, wares or merchandise or the provision of service or any other business or commercial enterprise deemed by the commissioner to enhance the general welfare of the inmate population.
“(c) An inmate may participate in the program established pursuant to this section only on a voluntary basis and only after he has been informed of the conditions of his employment.
“(d) No inmate participating in the program shall be paid less than the prevailing wage for work of similar nature in private industry.
*533“(e) Inmate participation in the program shall not result in the displacement of employed workers and shall not impair existing contracts for services.
“(f) Nothing contained in this section shall be deemed to restore in whole or in part the civil rights of any inmate. No inmate compensated for participation in the program shall be considered an employee cf the state.
“(g) The provisions of subsection (j) of section 18-88 shall not apply to any articles, materials or products manufactured or produced by institutional inmates pursuant to this section.”


 On June 16,1989, at the time the plaintiff filed his complaint with the trial court, he was earning approximately ninety cents per day. The plaintiff, however, having been employed in the Private Sector Prison Industries Program, later received significantly higher wages pursuant to General Statutes § 18-90b (d).


 The fourteenth amendment to the United States constitution provides in pertinent part: “No state shall . . . deny to any person within its jurisdiction the equal protection of the laws.”


 Article first, § 20, as amended by article twenty-one of the amendments to the Connecticut constitution, provides in pertinent part: “No person shall be denied the equal protection of the law nor be subjected to segregation or discrimination in the exercise or enjoyment of his or her civil or political rights because of . . . physical or mental disability.”
Because the plaintiff failed to brief or analyze independently any state constitutional protections, we limit our review to the relevant federal constitutional claim. State v. Joly, 219 Conn. 234, 258 n.16, 593 A.2d 96 (1991). The plaintiff, citing Lublin v. Brown, 168 Conn. 212, 219, 362 A.2d 769 (1975), suggests that for the purposes of his equal protection claim, the applicable state and federal provisions should have equivalent meaning.


 The plaintiff, as a participant in the Private Sector Prison Industries Program, is required to pay for a variety of his living expenses. Other inmates not involved in this program are not required to pay for such expenses, except for some personal hygiene products.
In other residential state institutions, such as those operated by the departments of mental health and veterans affairs, outside income is subject to assignment to the state to defray the cost of services rendered.


 Had the exemption for correction facilities not been repealed, the current selling price of cigarettes at those facilities would be approximately forty cents per pack less. Moreover, in the absence of Public Act 89-16, § 28, the price of cigarettes at the state correctional institutions would have been less than the selling price at any other state institution.


 Most inmates who do not work are those who are housed temporarily, such as pretrial detainees and those in transit.


 The relevant legislative history of § 28 of Public Act 89-16 indicates that its purpose was to correct what was perceived to be a “gross error” in the original legislation and to raise revenues for programs addressing the substance abuse problem in Connecticut. Although the “gross error” is not specified, it is clear that the legislature in 1989 believed that the legislature in 1949 erroneously assumed that inmates housed in correctional institutions were similarly situated with inmates and patients in other state institutions with respect to the cigarette tax exemption. See Remarks of Representative Lenny T. Winkler, 32 H.R. Proc., Pt. 6, 1989 Sess., pp. 1891-92.
In 1949, while discussing General Statutes § 12-297 as originally enacted, Representative John P. Cotter offers the only relevant legislative history at that time: “There have been many complaints from the Veterans Hospitals, institutions and from other state agencies because some of the patients have been forced to pay the cigarette tax. Many in these institutions do not earn over ten or fifteen cents a day and they have to pay the cigarette tax. I have been informed that these taxes only amount to a sum of something less than $51 a year.” 3 H.R. Proc., 1949 Sess., p. 123.


 Approximately 1776 sentenced inmates under the jurisdiction of correction reside in the department of mental health facilities of Whiting Forensic Institute, Connecticut Valley Hospital, and various halfway houses. Thirty-three of these inmates are housed in Whiting Forensic Institute. Whiting is the state’s only maximum security facility for the criminally insane. At the time of this appeal, it was a 100 bed facility with two wards containing approximately 36 beds dedicated to transfers from correction.


 General Statutes (Rev. to 1983) § 17-317 provided: “When any person, charged with any offense punishable by fine or imprisonment or both, has been found not guilty because of mental illness and, by reason of such mental illness, has been committed for confinement or treatment to any institution supported in whole or in part by the state, the expense for the support and treatment of such person while so committed shall be computed and paid for in the same manner as is provided in this chapter for patients committed by courts of probate.”


 General Statutes (Rev. to 1983) § 53a-47 (h) provided: “The expense of confinement, support and treatment of any person confined hereunder *542shall be computed and paid for in accordance with the provisions of section 17-205a and chapter 308.” This section has since been repealed.


 Because the plaintiff failed to brief or analyze independently any state constitutional protections, we limit our review to the relevant federal constitutional claim. State v. Joly, 219 Conn. 234, 258 n.16, 593 A.2d 96 (1991).


 The fourteenth amendment to the United States constitution provides in pertinent part: “No State shall . . . deprive any person of life, liberty or property, without due process of law . . . .”


 The capacity simultaneously to raise revenue and enhance public health has made the tobacco excise tax an attractive public policy tool. Surgeon General’s Report, Reducing the Health Consequences of Smoking (1989) p. 527.


 See footnote 16.


 Patients in the Veterans Home and Hospital must be certified by a doctor as being disabled and requiring specialization. They are unable to work. Patients in the facilities of the departments of mental health and mental retardation, who are engaged in work, often only work on a very limited basis compared with those inmates who work at correction facilities.


 The plaintiff ultimately will pay less for cigarettes than the public and those at most other state institutions because the large volume of cigarette sales at correction allows it to purchase cigarettes directly from the manufacturers.